Your Excellencies,
The 75th UN anniversary and the 75th anniversary of the signing of the UN Charter is an important jubilee for the entire mankind.
The Republic of Serbia strongly supports multilateralism and principles of the UN Charter.
Sovereign equality of the countries, denial of use of force, non-interference in internal matters of other countries, respect for sovereignty and territorial integrity, peaceful resolution of conflicts and respect for differences are the principles whose validity has never been and must never be questioned.
Big changes in the international scene brought by the 21st century only make the need for strict observation of the UN Charter and its well-known basic principles stronger.
In this year of big jubilees, we mark at the same time the 75th anniversary of the end of the Second World War. As a representative of a country and people who suffered a lot and had many victims in fighting Nazism and fascism, I want to convey that it is our common duty to keep the memory and learn from the most devastating conflict in modern history, as well as to jointly confront any attempt of relativization of ferocious crimes from the Second World War. Only with the help of lessons learned from the bitter past we can build a new, brighter vision of future.
The Republic of Serbia is not among the big countries, neither by its territory nor by its population.
That is why the United Nations General Assembly is a place of utmost significance, a place where the small ones as well have the right and opportunity to make their points, and defend them with arguments.
That is why I am honored to address you today on behalf of the Republic of Serbia, a country that is firmly committed to the policy of peace and prosperity for the entire mankind.
The debate we are having today in virtual format speaks for itself about the situation of today’s world and it is a confirmation that we must do anything to preserve and strengthen the United Nations and the General Assembly, as the most important forum where opinions of all member states on the most important topics of global importance can be heard.
The topic of this year’s debate reminds us of the importance of multilateralism as the founding principal of the United Nations. We firmly believe that only by joint actions, mutual harmonization and respect, answers can be found in facing global challenges such as the ongoing Pandemic of the Communicable Disease COVID-19.
The pandemic additionally emphasized the need for close and intensive international cooperation, whereby UN and its specialized agencies and organizations, like the World Health Organization, have the irreplaceable role in organized response to newly occurred challenges that are not only of a health nature, but they also have socio-economic, political and security dimension.
COVID-19 pandemic strongly confirms the need and necessity of existence and strengthening of the role of the United Nations. The relevance of this forum must never be questioned.
We firmly believe that only by mutual cooperation, harmonization of positions and mutual respect, a global response in facing this modern plague can be found.
The United Nations we need, both today and in the future, must be adapted to newly occurred circumstances and ready for joint response to the modern age challenges.
In that regard, the existing situation is the opportunity we must take for promoting system of international coordination and support.
Precisely in that regard the United Nations must have a key role and that is why we need to work continuously on adapting, strengthening and efficiency of the United Nations system, because it is the best way towards full achievement of the idea of multilateralism.
Newly occurred reality in the world is another proof that modern challenges know no borders of the countries.
Serbia is also facing problems in fighting this disease that caused tectonic changes worldwide and we received assistance of the friendly countries when we needed it the most, and I take this opportunity to thank them once again.
I have to say many thanks to our European partners, to our Chinese friends, and to our Russian friends as well.
Likewise, we showed solidarity and provided assistance to other countries and we will keep helping those who need it most in these difficult times.
I avail myself of this opportunity to extend big gratitude for help and support provided by the United Nations and the World Health Organization to the Government of the Republic of Serbia in fighting pandemic.
On the other hand, and beside already allocated financial support for strengthening response of healthcare systems to COVID-19, we will keep supporting the World Health Organization, as well as the Coalition for Epidemic Preparedness Innovation (CEPI) as a leading stakeholder in the field of immunization.
Even though the pandemic has shaken the strongest world economies, I have to say that Serbia managed to keep stable budget, as well as the entire fiscal and monetary system which is fully prepared to withhold assistance measures for economy, which is open for potential investment plans.
We invested huge efforts in order to help survival of our economy, firstly thanks to disciplined and responsible management of public finance. Despite of the crisis effects, Serbia has excellent results in economy in the first two quarters of this year and we have strong reasons to believe that by the end of the year we will remain among the most stable economies in Europe.
We are not a rich country, and I will say also that we are not a poor country, but we hope that by the end of the year we’ll have the biggest growth rate in entire Europe. So far, in the first six months, we became the first country — at least the country with the biggest growth rate, and I hope that we will be able to continue in the same manner.
Dear Friends,
Full membership to the European Union is a foreign policy priority of the Republic of Serbia. However, our European path does not exclude commitment to development of cooperation and deepening relations with countries from all regions. We cherish partnership relations with the Western countries, including more intensive cooperation with the USA, but at the same time we are proud of exceptional relations with the Russian Federation and the People’s Republic of China. And, as you can see, we don’t hide that, we are very proud of our friendships. Cooperation with friendly African, Asia-Pacific and Latin American countries is also in the focus of our foreign policy activities.
Additionally, improvement of regional cooperation is the basic starting point of our foreign policy and we believe that in relations with our neighbors we have acted as a responsible and reliable partner. We are committed to preservation of regional stability and intensifying cooperation in all areas, being that it contributes to reconciliation process, closer connectivity and development and it is to the benefit of the citizens of the entire region.
We are aware of the seriousness and complexity of the problem in relations with some of our neighbors and we are committed to resolving them exclusively through dialogue, taking into consideration interests of all interested parties.
In that context, Serbia strives to put special emphasis on the development of economic cooperation, believing that such approach may contribute to raising mutual trust, confidence, and thereby easier resolving of open issues.
Guided precisely by the need to promote economic cooperation and create favorable investment climate in the Western Balkans region, in the fall of 2019, together with the Prime Minster of the North Macedonia and Albania, Zoran Zaev and Edi Rama, we inaugurated the initiative directed towards enabling freedom of movement of people, goods, services and capital, and much closer cooperation between our three countries.
I want to underline that the initiative is open for other stakeholders from the Western Balkans and I hereby invite them to join, being that its essence is to be fully inclusive for everybody in our region.
We believe that European perspective of the region was and remains important incentive for necessary reform processes and promotion of cooperation. We believe that without full integration of the Western Balkans to the EU, common economic and political space in the European continent will not be complete and we are convinced that enlargement policy is not only in the interest of the citizens of the Western Balkans, but also in the interest of the European Union.
I am pleased that even in this difficult period caused by the COVID-19 pandemic a very high level of mutual solidarity in the region was demonstrated, which is to a great extent precisely the result of constructive and proactive relationship that Serbia has been building in previous years with its neighbors. We have cooperated intensively with regional countries related to both repatriation of citizens and related to issues of humanitarian and medical assistance, but also regular supply of goods.
Decision on establishing “Green Corridors” in our region was a useful one, which enabled smooth transport of assistance, without delays at border and administrative crossing points.
Your Excellencies,
You are familiar with our problem regarding preservation of the territorial integrity of Serbia, i.e. efforts to resolve — despite all the obstacles, the issue of our Autonomous Province of Kosovo and Metohija. Precisely the politics of Serbia for preservation of peace and stability, cooperation and economic progress I’ve mentioned earlier, is a sufficient incentive for approaching resolving this long lasting problem, in the best interest of the both Serbs and Albanians.
On this path, we were and we will face numerous pressures because Serbia is at the crossroads where different political interests collide. We believe that it will be possible to reach a solution after the long and difficult dialogue, but rest assured that Serbia will never agree to humiliations. Accepting anything that is not compromise is not for us. And, by compromise, both sides must be equally either satisfied or dissatisfied.
Recent renewal of the Belgrade-Pristina dialogue under the EU auspices, after almost two years of deadlock, is by all means the first step on that path.
Additionally, big step forward in finding mutually acceptable solution for the issue of Kosovo and Metohija is a recent signing of the agreement on economic normalization in Washington, D.C., which involves a set of economic and infrastructure projects, which should enable better life for all citizens in that part of our country and of our region.
I take this opportunity to underline and praise very constructive and important role that the administration of the President of the United States of America Donald Trump played in reaching this agreement, which is an important signal of their commitment in finding lasting and sustainable solution for this important issue.
Dialogue between Belgrade and Provisional Institutions of Self-Government in Pristina, which has continued in Brussels with the EU intermediation, is the real path for reaching sustainable agreement between two sides, but the starting point can by no means be humiliating and unacceptable so-called independence of Kosovo.
Despite of everything, we believe that the agreement between Serbs and Albanians is a key to regional stability. The Republic of Serbia remains committed to finding compromise solution for the issue of Kosovo and to building common future with the politics of peace and cooperation.
Ladies and Gentlemen, Your Excellencies,
The Republic of Serbia is not committed only to peace and security as well as to social and economic prosperity in the national and regional dimension, but it is also aware of the importance of active engagement in these areas globally. We attach big importance to the UN efforts in promoting and preserving peace and security worldwide and we actively participate in the collective security system.
By continuing the tradition of Yugoslavia’s participation in UN peacekeeping missions, started in 1956, representatives of Serbia are actively engaged in UN and EU peacekeeping missions. It is with great pride that we underline that we are the leading country in the Western Balkans region, and the 9th biggest contributor on the list of leading European armed and police forces in UN missions.
Additionally, Serbia will continue contributing fight against terrorism through full implementation of the UN Global Counter-Terrorism Strategy and relevant Resolutions of the United Nations Security Council.
Adoption of the Sustainable Development Agenda 2030 as well as Paris Climate Change Agreement are key steps in facing some of the biggest challenges today — global economic instability, growing social inequality and climate change effects.
Dear Friends,
The UN Charter should be a “Constitution” of the modern international community, collection of basic principles regulating international relations and processes in international community one must not stand back from.
Unfortunately, at the very end of the 20th century, in my country we were witnesses and victims of unilateral measures and activities that undermine and question not only the efficiency of multilateralism and international cooperation mechanisms, but the international law itself.
The Federal Republic of Yugoslavia, at that time, was bombed without the consent of the United Nations Security Council, whereby the UN Charter was most severely violated.
After that, with a unilateral action by which the Provisional Institutions of the Self-Government in Pristina declared independence of the so-called Kosovo, UN SC Resolution 1244 (1999) was violated and stability of the Republic of Serbia, but also of the entire region, was seriously endangered. Let me remind you that the Republic of Serbia is fully committed to finding compromise solution for the issue of Kosovo and Metohija. Our politics is a responsible one; we do everything to protect the interests of our people, but also regional peace and stability.
By defending its sovereignty and territorial integrity and by observing the UN SC Resolution 1244 (1999), the Republic of Serbia at the same time defends the international law, the UN Charter as well as the supremacy of the Security Council.
We believe that it is essential to further strengthen in the upcoming period efforts for preservation of principles this Organization was founded on 75 years ago. We are convinced that the role of the United Nations in these processes was and remains irreplaceable. Rest assured that the Republic of Serbia will continue to act as a serious and reliable partner in achieving common goals, strengthening cooperation within the United Nations and building better future for all of us.
Like I have already said, the Republic of Serbia is not within the group of big Countries, neither by its territory nor by its population. But, judging by its culture and contribution to science, our Country is among the most developed nations.
UNESCO which with special piety emphasizes our medieval art and I dare say the most significant man of the 20th and 21st century, our scientist Nikola Tesla, proves our contribution to civilization and common good. The time frame between the White Angel fresco, the first painting that went to Orbit, and Tesla, covers the period from renaissance to our contemporaries.
In its striving towards lasting peace and common wellbeing, Serbia obliged itself to military neutrality. We rightly believe that it is one of the strongest messages of peace that went from the Balkans to the world.
The great American artist Isidora Duncan said after the Great War:
“Violence by the big and powerful can often be turned against them. The best example that the great should not brutalize the small is the example of the small Serbian nation, which put an end to an empire that had lasted almost a thousand years.”
Serbia despises any kind of violence. Serbia wants peace and prosperity, for itself and for the entire mankind. Serbia wants peace for its region.
Thank you for your attention and stay safe